DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 20 October 2021 has been accepted and entered.
Allowable Subject Matter
Claims 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Itaya et al. (US 2012/0211669 A1, previously cited) discloses: a scintillator panel (abstract) comprising: a substrate portion (121) having a first main surface (bottom of 121, Fig. 1b) and a first rear surface (top of 121, Fig. 1b) intersecting a first direction on sides opposite to each other (top and bottom of 121 oppose each other), and a first side surface extending such that the first main surface and the first rear surface are joined together (sides of 121, Fig. 1b); a scintillator layer portion (phosphor, 122) having a second rear surface (top of 122, Fig. 1b) formed of a plurality of columnar crystals extending in the first direction and formed to include a base portion being on one end side of the columnar crystals (par. [0048]; Fig. 6) and facing the first main surface (crystals extend vertically, Fig. 1b), a second main surface formed to include a tip 
With respect to claims 9, 14, and 19, the cited prior art does not directly state or reasonably suggest the claimed burr, notch portion, or undercut portion in the claimed positions, in conjunction with the other clam elements.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        2 November 2021